                                                           Case 1:17-cr-00600-NRB Document 63-6 Filed 10/03/18 Page 1 of 9




                                                           Exhibit A(5): William McFarland Bank Account Transportation Expenses (May 2016 – April 2017)
  Date     Amount       Name                             Description
 4/18/2017   2,010.95   Santander Consumer - auto loan
 4/18/2017     221.73   Santander Consumer - auto loan
 3/23/2017     240.08   Uber
 3/15/2017   1,949.41   Santander Consumer - auto loan
 3/10/2017   1,138.40   Maserati of Manhattan
 3/10/2017      24.86   Uber
 3/10/2017      11.15   Taxi
  3/7/2017      32.28   Uber
  3/6/2017      47.68   Uber
  3/6/2017      44.62   Uber
  3/6/2017      12.95   Taxi
  3/4/2017      20.15   Taxi
  3/2/2017      12.96   Uber
 2/16/2017   2,010.94   Santander Consumer - auto loan
 2/12/2017   1,825.00   Parking
  2/6/2017     185.13   Uber
 1/30/2017      22.31   Uber
 1/17/2017      24.73   Uber
 1/17/2017      20.39   Uber
 1/17/2017      10.12   Uber
 1/11/2017   2,010.94   Santander Consumer - auto loan
 1/10/2017     109.59   Uber
12/29/2016     158.70   Uber
12/29/2016      87.84   Uber
12/28/2016      18.48   Uber
12/28/2016      16.95   Uber
12/28/2016      15.14   Uber
12/27/2016     178.75   Uber
12/27/2016      48.89   Uber
12/27/2016      35.96   Uber
12/27/2016      28.76   Uber
12/27/2016      21.96   Uber
12/27/2016      20.55   Uber
12/23/2016      15.19   Uber
12/23/2016      10.00   Uber
12/21/2016      23.75   Uber
12/21/2016      10.00   Uber
12/19/2016   2,010.94   Santander Consumer - auto loan
12/19/2016      64.59   Uber
12/19/2016      45.35   Uber
12/19/2016      24.06   Uber
12/19/2016      23.53   Uber
12/16/2016      26.78   Uber
 12/8/2016      15.00   Uber
 12/7/2016      64.99   Uber
 12/6/2016      22.14   Uber
 12/6/2016      15.57   Uber
 12/6/2016      15.47   Uber
                                                          Case 1:17-cr-00600-NRB Document 63-6 Filed 10/03/18 Page 2 of 9




 12/5/2016      23.93    Uber
 12/5/2016      23.08    Uber
 12/5/2016      22.19    Uber
 12/5/2016      22.00    Uber
 12/5/2016      20.99    Uber
 12/5/2016      19.08    Uber
 12/5/2016      18.68    Uber
 12/5/2016      16.45    Uber
 12/5/2016      15.34    Uber
 12/2/2016      26.66    Uber
 12/1/2016      24.45    Uber
 12/1/2016      22.49    Uber
11/30/2016      19.22    Uber
11/28/2016     338.24    Uber
11/25/2016     168.12    Uber
11/25/2016      44.65    Uber
11/25/2016      22.51    Uber
11/22/2016     925.00    Parking
11/22/2016      97.72    Uber
11/21/2016      83.48    Uber
11/16/2016      15.95    Taxi
11/16/2016       9.95    Taxi
11/14/2016      20.30    Taxi
 11/7/2016       9.35    Taxi
10/31/2016      11.62    Taxi
10/28/2016      14.75    Taxi
10/28/2016      11.60    Taxi
10/21/2016      18.95    Taxi
10/17/2016   2,010.94    Santander Consumer - auto loan
10/17/2016   1,942.19    Santander Consumer - auto loan
10/13/2016     900.00    Parking
 10/3/2016     154.91    Uber
 9/28/2016     900.00    Parking
 9/15/2016   2,010.94    Santander Consumer - auto loan
 9/14/2016       9.30    Taxi
 9/12/2016   1,031.38    Maserati of Manhattan
 9/12/2016       9.75    Taxi
 9/12/2016    (316.65)   Maserati of Manhattan
  9/8/2016      13.35    Taxi
  9/2/2016     392.26    Uber
  9/2/2016     185.99    Uber
  9/2/2016     104.34    Uber
  9/2/2016      67.62    Uber
  9/2/2016      36.20    Uber
  9/2/2016      33.51    Uber
  9/2/2016      31.56    Uber
  9/2/2016      29.03    Uber
  9/2/2016      10.00    Uber
  9/1/2016      32.59    Uber
  9/1/2016      29.98    Uber
                                    Case 1:17-cr-00600-NRB Document 63-6 Filed 10/03/18 Page 3 of 9




 9/1/2016    22.92   Uber
 9/1/2016    15.34   Uber
8/31/2016    96.87   Uber
8/31/2016    34.15   Uber
8/31/2016    18.41   Uber
8/31/2016    15.86   Uber
8/30/2016    40.69   Uber
8/30/2016    32.62   Uber
8/30/2016    31.41   Uber
8/30/2016    28.13   Uber
8/30/2016    15.41   Uber
8/30/2016    15.00   Uber
8/29/2016   400.00   Hakim Suarez
8/29/2016    40.30   Uber
8/29/2016    30.90   Uber
8/29/2016    20.53   Uber
8/29/2016    10.56   Taxi
8/26/2016    28.36   Uber
8/26/2016    24.28   Uber
8/26/2016    20.48   Uber
8/26/2016    15.00   Uber
8/25/2016    23.95   Uber
8/25/2016    22.66   Uber
8/25/2016    20.55   Uber
8/25/2016    20.16   Uber
8/25/2016    16.72   Uber
8/25/2016    16.70   Uber
8/24/2016    22.73   Uber
8/24/2016    15.00   Uber
8/24/2016    15.00   Uber
8/23/2016    25.35   Uber
8/23/2016    25.33   Uber
8/23/2016    17.19   Uber
8/23/2016    16.51   Uber
8/23/2016    15.57   Uber
8/23/2016    15.39   Uber
8/23/2016    15.00   Uber
8/23/2016    15.00   Uber
8/22/2016    28.33   Uber
8/22/2016    24.85   Uber
8/22/2016    17.73   Uber
8/19/2016   837.90   Parking
8/19/2016    44.71   Uber
8/19/2016    30.90   Uber
8/19/2016    25.60   Uber
8/19/2016    24.45   Uber
8/19/2016    17.07   Uber
8/19/2016     8.76   Taxi
8/18/2016    36.49   Uber
8/18/2016    30.95   Uber
                                                        Case 1:17-cr-00600-NRB Document 63-6 Filed 10/03/18 Page 4 of 9




8/18/2016      19.69   Uber
8/18/2016      18.32   Uber
8/18/2016      18.01   Uber
8/18/2016      16.53   Uber
8/18/2016      15.00   Uber
8/18/2016      10.00   Uber
8/17/2016      42.41   Uber
8/17/2016      21.95   Uber
8/17/2016      19.61   Uber
8/17/2016      17.32   Uber
8/17/2016      15.29   Uber
8/17/2016       8.50   Taxi
8/16/2016      33.92   Uber
8/16/2016      31.72   Uber
8/16/2016      20.60   Uber
8/16/2016      17.56   Uber
8/16/2016      16.78   Uber
8/16/2016      16.28   Uber
8/16/2016      11.00   Taxi
8/16/2016      10.00   Uber
8/16/2016       7.54   Taxi
8/15/2016   5,025.00   Prestige Yacht Charters
8/15/2016      16.10   Taxi
8/15/2016      15.35   Taxi
8/12/2016      35.81   Uber
8/12/2016      32.34   Uber
8/12/2016      31.11   Uber
8/12/2016      29.02   Uber
8/12/2016      18.87   Uber
8/12/2016      17.20   Uber
8/11/2016     137.64   Uber
8/11/2016     134.17   Uber
8/11/2016      98.05   Uber
8/11/2016      92.65   Uber
8/11/2016      17.94   Taxi
8/11/2016       8.84   Taxi
8/11/2016       6.89   Taxi
8/11/2016       6.20   Taxi
8/10/2016   2,010.95   Santander Consumer - auto loan
8/10/2016      30.13   Uber
8/10/2016      26.96   Uber
8/10/2016      26.12   Uber
8/10/2016      22.93   Uber
8/10/2016      19.56   Uber
8/10/2016      18.36   Uber
 8/9/2016      36.48   Uber
 8/9/2016      23.39   Uber
 8/9/2016      19.45   Uber
 8/9/2016      16.05   Uber
 8/8/2016      28.06   Uber
                                                        Case 1:17-cr-00600-NRB Document 63-6 Filed 10/03/18 Page 5 of 9




 8/8/2016      24.23   Uber
 8/8/2016      16.90   Uber
 8/8/2016      15.68   Uber
 8/8/2016      14.04   Taxi
 8/8/2016       8.80   Taxi
 8/6/2016      10.14   Taxi
 8/5/2016      27.60   Uber
 8/5/2016       9.95   Taxi
 8/5/2016       8.80   Taxi
 8/4/2016   2,010.94   Santander Consumer - auto loan
 8/4/2016      27.20   Uber
 8/4/2016      16.68   Uber
 8/4/2016      15.96   Taxi
 8/3/2016      26.27   Uber
 8/3/2016      23.39   Uber
 8/3/2016      16.75   Uber
 8/3/2016       7.54   Taxi
 8/2/2016      18.85   Uber
 8/2/2016      16.79   Uber
 8/1/2016      21.92   Uber
 8/1/2016      17.21   Uber
 8/1/2016      15.51   Uber
 8/1/2016      15.50   Uber
 8/1/2016       8.15   Taxi
7/30/2016   5,671.65   Maserati of Manhattan
7/29/2016     117.72   Uber
7/28/2016      48.16   Uber
7/28/2016      21.98   Uber
7/28/2016      16.56   Uber
7/28/2016      15.00   Uber
7/27/2016     118.99   Uber
7/27/2016     113.54   Uber
7/27/2016      49.11   Uber
7/27/2016      31.36   Uber
7/27/2016      10.00   Uber
7/26/2016      50.54   Uber
7/26/2016      45.14   Uber
7/26/2016      27.95   Uber
7/26/2016      24.93   Uber
7/26/2016      23.67   Uber
7/25/2016      34.27   Uber
7/25/2016      29.10   Uber
7/25/2016      25.00   Uber
7/22/2016      29.30   Uber
7/22/2016      28.56   Taxi
7/22/2016      16.74   Uber
7/22/2016      11.62   Taxi
7/21/2016      20.52   Uber
7/21/2016      19.76   Uber
7/21/2016      15.80   Uber
                                                 Case 1:17-cr-00600-NRB Document 63-6 Filed 10/03/18 Page 6 of 9




7/20/2016      23.22   Uber
7/20/2016      20.85   Uber
7/20/2016      19.33   Uber
7/19/2016      67.39   Taxi
7/19/2016      20.27   Uber
7/19/2016      20.07   Uber
7/19/2016      15.42   Uber
7/19/2016      15.00   Uber
7/19/2016       9.95   Taxi
7/18/2016      77.12   Uber
7/18/2016      17.57   Uber
7/15/2016      68.17   Uber
7/15/2016      41.17   Uber
7/15/2016      16.46   Uber
7/11/2016     121.58   Uber
7/11/2016      23.00   Uber
7/11/2016      21.54   Uber
 7/8/2016      31.57   Uber
 7/8/2016      22.00   Uber
 7/8/2016      18.35   Uber
 7/8/2016      16.67   Uber
 7/8/2016      15.60   Uber
 7/8/2016      14.76   Taxi
 7/8/2016      10.00   Uber
 7/7/2016     900.00   Parking
 7/7/2016      23.41   Uber
 7/7/2016      16.96   Uber
 7/6/2016      16.18   Uber
 7/6/2016      15.86   Uber
 7/6/2016      13.56   Taxi
 7/5/2016   5,500.00   Hamptons Yacht Charters
 7/5/2016   1,250.00   Hakim Suarez
 7/5/2016     275.00   Hakim Suarez
 7/5/2016     121.42   Uber
 7/5/2016     109.94   Uber
 7/5/2016      59.89   Uber
 7/5/2016      32.95   Uber
 7/2/2016      35.97   Uber
 7/1/2016      72.00   Parking
 7/1/2016      30.49   Uber
6/30/2016      28.76   Uber
6/30/2016      24.35   Taxi
6/30/2016      18.47   Uber
6/30/2016       8.15   Taxi
6/29/2016      59.66   Uber
6/29/2016      46.78   Uber
6/29/2016      16.05   Uber
6/29/2016      15.96   Uber
6/29/2016      15.70   Uber
6/29/2016      15.57   Uber
                                                        Case 1:17-cr-00600-NRB Document 63-6 Filed 10/03/18 Page 7 of 9




6/29/2016      15.00   Uber
6/28/2016      16.25   Uber
6/28/2016      16.11   Uber
6/27/2016      34.41   Uber
6/27/2016      24.21   Uber
6/27/2016      15.36   Taxi
6/27/2016      14.04   Taxi
6/27/2016      11.62   Taxi
6/24/2016      38.73   Uber
6/24/2016      36.50   Uber
6/24/2016      36.24   Uber
6/24/2016      16.02   Uber
6/24/2016      15.00   Uber
6/24/2016       8.10   Uber
6/23/2016      47.66   Uber
6/23/2016      40.83   Uber
6/23/2016      32.80   Uber
6/23/2016      23.72   Uber
6/23/2016      23.21   Uber
6/23/2016      21.11   Uber
6/23/2016      20.41   Uber
6/23/2016      19.18   Uber
6/22/2016      17.26   Uber
6/21/2016      15.89   Uber
6/21/2016      12.74   Taxi
6/20/2016   2,010.94   Santander Consumer - auto loan
6/18/2016     223.53   Uber
6/18/2016      64.39   Uber
6/18/2016      55.23   Uber
6/16/2016      67.23   Uber
6/16/2016      20.39   Uber
6/15/2016      15.54   Uber
6/14/2016      45.09   Uber
6/14/2016      23.60   Uber
6/14/2016      23.27   Uber
6/14/2016      18.22   Uber
6/14/2016       9.96   Taxi
6/13/2016      56.86   Uber
6/13/2016      41.79   Uber
6/13/2016      11.40   Taxi
6/10/2016      38.92   Uber
6/10/2016      15.00   Uber
6/10/2016      15.00   Uber
6/10/2016      12.96   Taxi
 6/9/2016      36.90   Uber
 6/9/2016      30.40   Uber
 6/9/2016      26.36   Uber
 6/9/2016      25.90   Uber
 6/9/2016      15.00   Uber
 6/9/2016      10.00   Uber
                                                        Case 1:17-cr-00600-NRB Document 63-6 Filed 10/03/18 Page 8 of 9




 6/8/2016      40.59   Uber
 6/8/2016      30.74   Uber
 6/8/2016      20.36   Uber
 6/8/2016      16.38   Uber
 6/8/2016      15.77   Uber
 6/8/2016      10.56   Taxi
 6/7/2016      20.48   Uber
 6/7/2016      16.14   Uber
 6/7/2016      15.00   Uber
 6/6/2016     198.82   Uber
 6/6/2016      56.48   Uber
 6/6/2016      21.01   Uber
 6/6/2016      20.45   Uber
 6/6/2016       9.36   Taxi
 6/3/2016      23.77   Uber
 6/3/2016      19.75   Taxi
 6/3/2016      18.71   Uber
 6/3/2016      10.00   Uber
 6/2/2016      31.50   Uber
 6/2/2016      16.88   Uber
 6/2/2016      16.22   Uber
 6/1/2016      15.87   Uber
 6/1/2016      15.00   Uber
5/31/2016     218.52   Uber
5/31/2016     121.29   Uber
5/31/2016     120.67   Uber
5/31/2016      17.58   Uber
5/27/2016      48.49   Uber
5/27/2016      29.16   Taxi
5/26/2016      76.43   Uber
5/26/2016      52.20   Uber
5/26/2016      28.76   Uber
5/26/2016      27.42   Uber
5/26/2016      15.46   Uber
5/26/2016      10.00   Uber
5/26/2016       7.50   Taxi
5/25/2016      16.62   Uber
5/25/2016      13.56   Taxi
5/25/2016      10.56   Taxi
5/24/2016      16.22   Uber
5/24/2016       6.95   Taxi
5/23/2016      18.82   Uber
5/23/2016      15.00   Uber
5/20/2016      15.76   Uber
5/20/2016      15.00   Uber
5/18/2016      22.58   Uber
5/18/2016      15.00   Uber
5/17/2016      20.07   Uber
5/17/2016      15.00   Uber
5/16/2016   2,010.94   Santander Consumer - auto loan
                                  Case 1:17-cr-00600-NRB Document 63-6 Filed 10/03/18 Page 9 of 9




   5/16/2016      112.72   Uber
   5/16/2016      107.55   Uber
   5/16/2016       22.95   Uber
   5/16/2016       13.87   Uber
   5/16/2016       13.43   Uber
   5/16/2016       10.00   Uber
   5/16/2016        8.19   Taxi
   5/16/2016        7.50   Uber
   5/16/2016        5.64   Uber
   5/14/2016       16.74   Uber
   5/14/2016       10.80   Uber
   5/13/2016       11.30   Taxi
   5/12/2016      107.79   Uber
   5/12/2016       16.42   Uber
   5/12/2016       15.00   Uber
   5/12/2016        7.80   Taxi
   5/11/2016       28.46   Uber
   5/11/2016       19.06   Uber
   5/11/2016       17.87   Uber
   5/11/2016        8.19   Taxi
    5/9/2016      109.88   Uber
    5/9/2016       17.40   Uber
    5/9/2016       15.56   Uber
    5/6/2016       38.15   Taxi
    5/6/2016       15.88   Uber
    5/6/2016        7.55   Taxi
    5/5/2016       25.00   Uber
    5/5/2016       16.05   Uber
    5/5/2016        6.96   Taxi
    5/4/2016       15.05   Uber
    5/4/2016        7.41   Uber
    5/2/2016       22.48   Uber
    5/2/2016       15.46   Uber
    5/2/2016        8.15   Taxi
Total          63,960.92
